The following was the judgment of the Court:
“ This Court is of opinion, and doth decide, that the Special Session of the Superior Court of Norfolk county, ap*76pointed and held in January 1817, as set forth in the pleadings in this Case, was not the third Term of the said Court after the said prisoner was remanded for trial by the Examining Court, within the meaning of the tenth section of the Act of Assembly, intituled, ‘An Act directing the method of proceeding against free persons charged with certain crimes,' &c. but that the said Special Session was a substitute for the second regular Term of the said Court, and that, therefore, the demurrer of the prisoner to the replication of the Commonwealth, ought to be overruled."